EXHIBIT 10.17

 

LOGO [g795840g63b54.jpg]   

BOARD COMPENSATION POLICY

SurModics, Inc.

(Amended: February 17, 2014)

  

Directors of SurModics, Inc. (the “Company”) that are not employed by the
Company (“non-employee directors”) are entitled to the compensation set forth
below for their service as a member of the Board of Directors (the “Board”) of
the Company. The Board reserves the right to amend this policy from time to
time.

A. Cash Compensation. Each non-employee director of the Company will be entitled
to receive annual cash retainers as follows:

 

Description

   Amount ($)  

Annual Retainer

        35,000   

Additional retainer to Board Chair

        35,000   

Additional retainers for committee service:

           Chair      Member  

Audit

     15,000         6,000   

Organization and Compensation

     8,500         4,500   

Corp. Governance and Nominating

     6,500         3,500   

The cash retainers set forth above will become payable quarterly in arrears on
the first trading day of each calendar quarter. The annual cash retainer shall
be reduced by 25% if a non-employee director does not attend at least 75% of the
total meetings of the Board and Board committees on which such director served
during the applicable fiscal year. If, for any reason, a director does not serve
an entire calendar quarter, the cash retainers will be pro-rated based on such
director’s length of service during such calendar quarter.

B. Equity Compensation. In addition to the cash compensation described above,
each non-employee director will also receive the following equity grants:

1. Initial Grant: Upon his or her initial election or appointment to the Board,
each non-employee director will be awarded an equity grant having a value of
$60,000, one-half of such award shall be in the form of a nonqualified stock
option to purchase shares of the Company’s common stock (“Stock Options”) and
the other half shall be in the form of restricted stock units (“RSUs”).

2. Annual Grant: On the date of the Board’s first regularly scheduled meeting
during each fiscal year, each non-employee director will be awarded an equity
grant having a value of $60,000, one-half of such award shall be in the form of
Stock Options and the other half shall be in the form of RSUs. The value of the
first annual equity grant following a director’s initial election or appointment
to the Board will be pro-rated based on such director’s length of service on the
Board during the preceding 12-month period.

C. Stock in Lieu of Cash. A non-employee director may elect, in a form and in a
manner prescribed by the Company, to receive all or a portion of their cash
retainers (“Deferred Retainers”) in the form of RSUs. Such RSU award will be
granted on the last trading day of the calendar quarter for which the applicable
Deferred Retainers would have otherwise been paid, and the number of RSUs
covered by



--------------------------------------------------------------------------------

SurModics, Inc.

Board Compensation Policy (continued)

Page 2 of 2

 

such award will be determined using the fair market value of the Company’s
common stock (i.e., the closing price) on such date. Such RSUs will be fully
vested as of the date of grant and will be paid in shares of the Company’s
common stock on a one-for-one basis upon the termination of the director’s
service on the Board (or, if earlier and as permitted under applicable tax law,
upon the occurrence of a change in control event). Any such election to receive
an equity award in lieu of cash retainers must be made prior to the December 31
that precedes the calendar year during which the Deferred Retainers are earned
by the non-employee director (or such earlier date as may be prescribed by the
Company). A newly appointed or elected non-employee director may make such an
election to receive an equity award in lieu of cash retainers at any time within
30 days after the director’s initial election or appointment to the Board, and
such election will be effective for the first quarter following the quarter in
which the election is received by the Company.

D. Expense Reimbursement. All non-employee directors will be entitled to
reimbursement from the Company for their reasonable travel and other expenses
incurred in connection with attending Board or committee meetings.

E. General Provisions. All equity awards provided pursuant to this policy shall
be granted under the Company’s 2009 Equity Incentive Plan or any successor plan
designated by the Board (the “Plan”). The terms below shall apply to all equity
awards granted on or after February 17, 2014, and all such awards shall be
evidenced by, and subject to the terms and conditions set forth in, a written
agreement in substantially the form approved by the Board.

1. Stock Options. The number of Stock Options granted will be determined using
the Company’s Black-Scholes valuation methodology as of the date of grant. Each
Stock Option grant will (a) have a seven-year term, (b) vest ratably on a
monthly basis and will become fully vested on the first anniversary of the date
of grant, and (c) have an exercise price equal to the fair market value of the
Company’s common stock on the date of grant.

2. Restricted Stock Units. The number of RSUs granted will be determined using
the fair market value of the Company’s common stock (i.e., the closing price) on
the date of grant. Each RSU grant will vest ratably on a monthly basis and will
become fully vested on the first anniversary of the date of grant (except for
RSUs granted in lieu of cash compensation which shall be fully vested as of the
date of grant).

3. Dividend Equivalents. To the extent the Company pays a dividend, each
non-employee director shall have the right to receive dividend equivalents for
each RSU held by such director on the record date for the payment of such
dividend. The dividend equivalents shall be treated as reinvested in an
additional number of RSUs which will be determined by dividing (a) the cash
amount of any such dividend that would have been paid if the RSUs held by the
director were outstanding shares of Company stock by (b) the fair market value
of the Company’s common stock (i.e., the closing price) on the applicable
dividend payment date.

4. Stock Ownership Guidelines. RSUs shall be considered owned, but only the
extent vested, for purposes of the Company’s stock ownership guidelines
applicable to non-employee directors.

5. Effect of Termination of Service. In the event the director’s service on the
Board terminates for any reason, (a) all outstanding and unvested Stock Options
or RSUs shall expire and be canceled, (b) except as set forth below, all vested
Stock Options shall remain exercisable for up to three months after the date of
such termination of service, but not later than the date the option expires, and
(c) all vested RSUs shall be settled in shares of the Company’s common stock on
a one-for-one basis. Notwithstanding the foregoing, in the event that the
director’s service on the Board terminates as a result of a disability or death,
the director’s guardian or legal representative may exercise the options not
later than the earlier of the date the options expire or six months after the
date that the director’s service ceases by reason of such disability or death.